PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4063
LARRY BLANDING,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4086
LARRY BLANDING,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Columbia.
 Charles H. Haden II, Chief District Judge, sitting by designation.
                         (CR-90-434-CHH)

                      Argued: February 28, 2001

                       Decided: May 18, 2001

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Vacated and remanded by published opinion. Judge Luttig wrote the
opinion, in which Judge Widener and Judge Niemeyer joined.
2                     UNITED STATES v. BLANDING
                             COUNSEL

ARGUED: James Edward Bell, III, LAW FIRM OF J. EDWARD
BELL, III, L.L.C., Sumter, South Carolina, for Appellant. Thomas
Ernest Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: James K. Robinson,
Assistant Attorney General, Richard C. Pilger, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


                              OPINION

LUTTIG, Circuit Judge:

   Larry Blanding, a black, former state legislator in South Carolina,
was convicted by a jury of two counts of extortion under the Hobbs
Act. During jury selection, his counsel peremptorily struck a juror
who had responded in a jury questionnaire that he had three bumper
stickers on his car that "concern[ed] southern heritage and/or the Con-
federate flag." The district court sustained the government’s reverse
challenge to defense counsel’s peremptory strike under Batson v.
Kentucky, 476 U.S. 79 (1986), concluding that counsel’s strike was
motivated by purposeful racial discrimination. For the reasons that
follow, we vacate the judgment of the district court and remand for
a new trial.

                                   I.

   Blanding’s convictions under the Hobbs Act, 18 U.S.C. § 1951,
arose out of the FBI’s "Lost Trust" investigation into corruption in the
South Carolina legislature, during which the FBI used undercover
operatives to induce several legislators — including numerous black
legislators such as Blanding — to accept bribes or illicit campaign
contributions in exchange for their support of a bill that would have
legalized pari-mutuel betting on horse and dog racing in South Caro-
lina.

  Prior to Blanding’s trial, each juror was required to complete a
"Juror Questionnaire." Juror 47, a white male, provided the following
                        UNITED STATES v. BLANDING                       3
response to a question about whether he had displayed any bumper
stickers on his car:

      22. Have you displayed any bumper stickers on your auto-
          mobile in the last twelve months?

              x   Yes          No

           If yes, please list each bumper sticker.
           Three concerning southern heritage and/or the Con-
           federate flag, however I did not place them on the
           automobile.

J.A. 1503 (emphasis in original).

   During jury selection, defense counsel peremptorily struck Juror 47.1
The government objected to counsel’s strike, as in violation of Batson
v. Kentucky. And in response to the government’s objection, defense
counsel explained his reason for striking Juror 47 as follows:

      Mr. Bell: Defendant’s number 1, Your Honor, is number 47.
      On his questionnaire he says that he has the confederate flag
      on his bumper sticker. In this state, as you may have heard,
      there is a big to do with the confederate flag. We are getting
      boycotted by the NAACP and it’s a big deal and that is why
      we struck him.

      Mr. Pilger: The questionnaire also said he didn’t put them
      on there.

      The Court: That he?

      Mr. Pilger: He did not put the stickers on there. He dis-
      claimed anything having to do with the sentiment.
  1
   Defense counsel used each of his peremptory challenges to strike
white jurors. Each of these strikes was sustained by the district court as
race neutral, except for the strike of Juror 47 at issue before us.
4                      UNITED STATES v. BLANDING
        Mr. Bell: The fact is, he has them on his bumpers and we
        were concerned about it.

J.A. 479-80. The court overruled defense counsel’s peremptory strike
and seated Juror 47, holding that he was not stricken for a race-neutral
reason as required by Batson. J.A. 485. In a subsequent order dispos-
ing of various post-trial motions, the district court held that the prof-
fered reason for striking Juror 47 was in fact race neutral, but that that
reason was a pretext for purposeful racial discrimination. J.A. 1504.

                                    II.

   The Supreme Court has long recognized that the peremptory chal-
lenge is a part of our common-law heritage and plays a significant
role "in reinforcing a defendant’s right to trial by an impartial jury."
United States v. Martinez-Salazar, 528 U.S. 304, 311 (2000) (citing
Swain v. Alabama, 380 U.S. 202, 212-13, 218-19 (1965), and Pointer
v. United States, 151 U.S. 396, 408 (1894)). As the Supreme Court
observed in Batson, ordinarily a peremptory challenge may be exer-
cised by an attorney "for any reason at all, as long as that reason is
related to his view concerning the outcome of the case to be tried."
Batson, 476 U.S. at 89; Davis v. Baltimore Gas & Electric, 160 F.3d
1023, 1026 (4th Cir. 1998) (quoting Batson). The Court has carved
out a narrow exception to that general principle, however, for those
cases where the party opposing a peremptory strike can prove that a
strike was motivated by "[p]urposeful racial discrimination" in viola-
tion of the Equal Protection Clause. Batson, 476 U.S. at 86 (emphasis
added); see also Brown v. Dixon, 891 F.2d 490, 496 (4th Cir. 1989)
(same).2

  "A finding by the district court concerning whether a peremptory
challenge was exercised for a racially discriminatory reason" is given
"great deference" and is thus reviewed only for "clear error." Jones
    2
   The Supreme Court held in cases following Batson that "a defendant
may [also] not exercise a peremptory challenge to remove a potential
juror solely on the basis of the juror’s" gender or ethnic origin. Martinez-
Salazar, 528 U.S. at 315 (citing J.E.B. v. Alabama ex rel. T.B., 511 U.S.
127 (1994) (gender), and Hernandez v. New York, 500 U.S. 352 (1991)
(ethnic origin)).
                      UNITED STATES v. BLANDING                         5
v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995). Notwithstanding this def-
erential standard of review, we are left in this case with the definite
and firm conviction that an error was committed by the district court
when it sustained the government’s challenge to defense counsel’s
peremptory strike.

   When defense counsel proffered his explanation for striking Juror
47 during jury selection, he emphasized that he did not strike the juror
because he was white, but, rather, because the juror had displayed a
symbol on the bumper of his automobile that evidenced possible
racial bias. J.A. 1349. As he succinctly explained in his post-trial
motion, he "struck ‘the juror’ because of the significant risk that this
juror held interests adverse to Mr. Blanding and may possibly have
been biased against African-Americans." J.A. 1349.3

   It is the sincerely held view of many Americans, of all races, that
the confederate flag is a symbol of racial separation and oppression.
And, unfortunately, as uncomfortable as it is to admit, there are still
those today who affirm allegiance to the confederate flag precisely
because, for them, that flag is identified with racial separation.
Because there are citizens who not only continue to hold separatist
views, but who revere the confederate flag precisely for its symbolism
of those views, it is not an irrational inference that one who displays
the confederate flag may harbor racial bias against African-
Americans.

   Although Blanding’s counsel need not have drawn such an infer-
ence about Juror 47, this is the inference that he did draw and,
whether or not warranted as to Juror 47 in particular, it was an infer-
ence that he was entitled to draw. It is a permissible, persuasive, race-
neutral inference in the context of a peremptory challenge under the
Equal Protection Clause. It is all the more so, given that not only was
his client an African-American, but his client was known to have pub-
  3
   The parties do not dispute that defense counsel’s challenge of juror 47
on the basis of potential racial bias was "related to his view concerning
the outcome of the case to be tried" since there is no question that race
played a role in this case. For example, Blanding argued that he was a
victim of racial targeting by government agents and prosecutors. J.A.
1362-75.
6                     UNITED STATES v. BLANDING
licly and vehemently opposed the flying of the confederate flag over
the South Carolina State House during his term as a legislator because
of his belief that such represented official acquiescence in, if not
imprimatur of, a view that black Americans are not, and ought not be
regarded as, equal with all other citizens.

   Of course, defense counsel’s strike could yet have been impermis-
sible if his race-neutral explanation was in fact mere pretext for pur-
poseful racial discrimination. However, there is nothing in the record
to support a conclusion that counsel’s concern for racial bias borne of
Juror 47’s prominent display of the confederate flag was pretext for
racial discrimination against the juror because he was white. Without
explanation, the district court concluded that the pretext was evident
from counsel’s demeanor. However, we are most reluctant to accept
such a finding when, contemporaneous with its observance of coun-
sel’s demeanor, the district court concluded that counsel had proffered
an impermissibly racial explanation for the strike. It is possible that,
at the very same time that the court believed that counsel’s explana-
tion for the strike was racially based, it also believed that counsel’s
demeanor was pretextual of racial discrimination. This possibility is
sufficiently unlikely, however, that we are unprepared to sustain the
district court’s decision to seat Juror 47 on this unexplained basis
alone.

  Accordingly, the judgment of conviction and sentence is vacated,
and the case is remanded for new trial.

                                                       It is so ordered